                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

     UNITED STATES OF AMERICA,                      Criminal No. 12-26(12) (JRT/JSM)

                                    Plaintiff,
                                                  MEMORANDUM OPINION AND
     v.                                          ORDER DENYING 28 U.S.C. § 2255
                                                   MOTION AND MOTION TO
     IRAH LEE GOODWIN,                               APPOINT COUNSEL

                                  Defendant.




          Erica H. MacDonald, United States Attorney, and Andrew R. Winter,
          Assistant United States Attorney, UNITED STATES ATTORNEY’S
          OFFICE, 600 United States Courthouse, 300 South Fourth Street,
          Minneapolis, MN 55415, for plaintiff.

          Irah Lee Goodwin, No. 16195-041, Allenwood USP, P.O. Box 3000, White
          Deer, PA 17887, pro se defendant.


          Defendant Irah Lee Goodwin is serving a 210-month term of imprisonment. On

July 13, 2018, Goodwin filed a motion to vacate, set aside, or correct his sentence pursuant

to 28 U.S.C. § 2255. He concurrently filed a motion to appoint counsel. Because Goodwin

previously filed a § 2255 motion that the Court denied on the merits, the Court will deny

the present § 2255 motion for lack of jurisdiction and will deny the motion to appoint

counsel as moot.

                                    BACKGROUND

          On November 7, 2013, Goodwin pled guilty to one count of Assault with a

Dangerous Weapon in Aid of Racketeering in violation of 18 U.S.C. §§ 2, 1959(a)(3).



21
(Plea Hr’g Min. Entry, Nov. 7, 2013, Docket No. 1333.) As part of the plea agreement,

the parties stipulated that Goodwin is a career offender as defined in the United States

Sentencing Guidelines (the “Guidelines”) §§ 4B1.1, 4B1.2, based on two prior convictions:

(2) simple robbery and (2) Terroristic Threats pursuant to Minn. Stat § 609.713, subd. 1.

(Plea Agreement on file with the Ct., Nov. 7, 2013, Docket No. 1334.) The parties jointly

recommended a sentence of 210 months’ imprisonment in accordance with the Career

Offender Guideline’s recommended range of 168 to 210 months. (Def.’s Position on

Sentencing at 4, Dec. 9, 2013, Docket No. 1340; Government’s Position on Sentencing at

6, Dec. 11, 2013, Docket No. 1342.) On December 11, 2013, the Court sentenced Goodwin

to 210 months’ imprisonment. (Am. J. in Crim. Case, Jan. 7, 2014, Docket No. 1353.)

         On June 24, 2016, Goodwin filed a motion to vacate his sentence (“First Motion to

Vacate”) pursuant to 28 U.S.C. § 2255. (1st Mot. to Vacate, Jun. 24, 2016, Docket No.

1625.) In his First Motion to Vacate, Goodwin relied on Johnson v. United States, where

the Supreme Court held that the definition of “violent felony” in the residual clause of the

Armed Career Criminal Act1 was invalid as unconstitutionally vague. See 135 S. Ct. 2552,

2557 (2015). Goodwin argued that the residual clause in the definition of “crime of

violence” found in § 4B1.2(a) of the Guidelines was similarly vague and invalid. (1st Mot.

to Vacate at 1.) Goodwin further argued that, because his prior conviction for Terroristic

Threats was only considered a “crime of violence” by operation of the residual clause in

§ 4B1.2(a), he should not have been sentenced as a career offender. (Id.) Applying Beckles




1
    18 U.S.C. § 924(e)(2)(B)(ii)

                                            -2-
v. United States, 137 S. Ct. 886, 895 (2017), where the Supreme Court held that the

Guidelines are not subject to vagueness challenges under the Due Process Clause, the Court

denied Goodwin’s First Motion to Vacate, (Order Den. Mot. to Vacate at 3-4, Aug. 4, 2017,

Docket No. 1763).

       On July 13, 2018, Goodwin filed two motions concurrently: (1) a second motion to

vacate (“Second Motion to Vacate”) under 28 U.S.C. § 2255, (2d Mot. to Vacate, July 13,

2018, Docket No. 1847); and (2) a motion to appoint counsel, (Mot. to Appoint Counsel,

July 13, 2018, Docket No. 1846). In his Second Motion to Vacate, Goodwin argues again

that the residual clause in § 4B1.2 of the Guidelines is unconstitutionally vague, (2d Mot.

to Vacate at 1-2), this time relying on Sessions v. Dimaya, 138 S. Ct. 1204 (2018). In

Dimaya, the Supreme Court applied Johnson to hold that the residual clause in the

Immigration and Nationality Act’s (“INA”) definition of “crime of violence” was

unconstitutionally vague. 138 S. Ct at 1223.

                                      DISCUSSION


I.     MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE

       Section 2255(a) permits a prisoner to move the court that sentenced him to “vacate,

set aside or correct the sentence” on the grounds that “the sentence was imposed in

violation of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack . . . .” 28 U.S.C. § 2255(a).

Such relief “is reserved for transgressions of constitutional rights and for a narrow range



                                            -3-
of injuries that could not have been raised on direct appeal and, if uncorrected, would result

in a complete miscarriage of justice.” Walking Eagle v. United States, 742 F.3d 1079,

1081-82 (8th Cir. 2014) (quoting United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)).

When a prisoner files more than one motion under § 2255, a district court may not hear the

successive petition unless it has been “certified as provided in section 2244 by a panel of

the appropriate court of appeals . . . .” 28 U.S.C. § 2255(h).

       Because the Court denied Goodwin’s First Motion to Vacate on the merits, his

Second Motion to Vacate should be treated as a second or successive § 2255 motion. See

U.S. v. Sellner, 773 F.3d 927, 932 (8th Cir. 2014) (“a key factor in determining whether a

petition should be considered ‘second or successive’ is whether a prior petition has been

adjudicated on the merits.” (quoting Nims v. Ault, 251 F.3d 698, 704-05 (8th Cir. 2001)

(Bye, J. dissenting))). Since Goodwin has not received certification from the appropriate

court of appeals, this Court lacks jurisdiction to hear his Second Motion to Vacate.

       Even if this Court had jurisdiction to hear Goodwin’s Second Motion to Vacate, it

would be compelled to deny it. The Court remains bound by Beckles, which precludes

vagueness challenges to the Guidelines.       Because Goodwin raises only a vagueness

argument, his motion fails under Beckles.


II.    CERTIFICATE OF APPEALABILITY

       The Court may grant a certificate of appealability only where a petitioner “has made

a substantial showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2);

Copeland v. Washington, 232 F.3d 969, 977 (8th Cir. 2000). The petitioner must show that



                                             -4-
“the issues are debatable among reasonable jurists, a court could resolve the issues

differently, or the issues deserve further proceedings.” Flieger v. Delo, 16 F.3d 878, 883

(8th Cir. 1994); see also Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). The Court finds

it unlikely that another court would decide the issues raised in Goodwin’s motion

differently and the issues are not debatable or deserving of further proceedings. The Court

therefore concludes that Goodwin has failed to make the required substantial showing of

the denial of a constitutional right and will deny a Certificate of Appealability.

                                          ORDER

        Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

        1.    Defendant’s Motion to Vacate Sentence under 28 U.S.C. § 2255 [Docket No.

1847] is DENIED.

        2.    Plaintiff’s Motion to Dismiss for Lack of Jurisdiction [Docket No. 1851] is

GRANTED.

        3.    Defendant’s Motion to Appoint Counsel [Docket No. 1846] is DENIED as

moot.

        4.    The Court does NOT certify for appeal under 28 U.S.C. § 2253(c)(2) the

issues raised in Defendant’s motion.

        LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: October 29, 2018                            ______s/John R. Tunheim____
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                            Chief Judge
                                                     United States District Court



                                            -5-
